133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Donald R. CRABTREE, Plaintiff-Appellant,v.Kenneth S. APFEL, Commissioner, Social SecurityAdministration, Defendant-Appellee.
No. 97-2517.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 5, 1997.Filed Dec. 17, 1997.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Donald R. Crabtree appeals the district court's1 decision granting summary judgment to the Commissioner and affirming the Commissioner's denial of disability insurance benefits.  Having carefully reviewed the record and the parties' submissions, we affirm the judgment of the district court for the reasons set forth in its memorandum.  See 8th Cir.  R. 47B.



1
 The Honorable Bobby E. Shepherd, United States Magistrate Judge for the Western District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)